                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


TANYA HALLUM, Personal
Representative of the Estate of
Charlie Hallum, TANYA HALLUM,
Individually, and JESSE HALLUM,
Individually,

               Plaintiffs,

       v.                                                    Civ. No. 17-007 MV/SCY

FOUR CORNERS OB-GYN,
A PROFESSIONAL LLP,

               Defendant.


                  ORDER ADOPTING MAGISTRATE JUDGE’S
             PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       The Magistrate Judge filed his Proposed Findings and Recommended Disposition

(“PFRD”) on July 9, 2019. Doc. 159. The proposed findings notify the parties of their ability to

file objections within fourteen (14) days and that failure to do so waives appellate review. To

date, no objections have been filed and there is nothing in the record indicating that the PFRD

was not delivered.

       Wherefore,

       IT IS HEREBY ORDERED AS FOLLOWS:

       1.      The Magistrate Judge’s Proposed Findings and Recommended Disposition (Doc.
               159) is ADOPTED;

       2.      Plaintiffs’ Second Motion for Leave to File First Amended Complaint and
               Interlineate Caption (Doc. 139) is DENIED AS MOOT;

       3.      Plaintiff’s Revised Second Motion for Leave to File First Amended Complaint
               and Interlineate Caption (Doc. 155) is DENIED; and
4.   The caption is amended to reflect that Dr. Mareca Pallister is no longer a
     defendant in this matter.




                                   ______________________________
                                   UNITED STATES DISTRICT JUDGE




                                     -2-
